DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on July 1, 2020 have been reviewed and considered.  Claims 1-12, 21-22, and 24-25 are pending in which claims 1, 4, 11, and 21 have been amended; claims 13-20, 23, and 26 stand cancelled.

	Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument(s).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Regarding Claim 1, the limitations, “wherein an entirety of the upper support portion is spaced apart from an entirety of the lower support portion by the breast cup portion, and wherein the breast cup portion comprises a continuous expanse of the first layer extending continuously from a first armhole edge on a lateral side of the first breast cup area to a second armhole edge on a lateral side of the second breast cup extending continuously between the upper support portion and the lower support portion” in lines 10-17.
	Regarding Claim 11, the limitation, “the breast cup portion comprising a continuous expanse of the single layer of material extending continuously from a first armhole edge on a lateral side of the first breast cup area to a second armhole edge on a lateral side of the second breast cup area” in lines 10-14.
	Regarding Claim 21, the limitation, “the breast cup portion comprising a continuous expanse of the single layer of material extending continuously from a first armhole edge on a lateral side of the first breast cup area to a second armhole edge on a lateral side of the second breast cup area” in lines 10-14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aesthetic Official (Womens Mesh Fishnet Striped See Through Sexy Lingerie Set Underwear Dress with T-back Plus Size).
	Regarding Claim 1, Aesthetic Official discloses of a support garment (Womens Mesh Fishnet Striped See Through Sexy Lingerie Set Underwear Dress with T-back Plus Size) comprising:
	a front portion (note diagram below) formed from a first layer of stretch woven material or knit material (note mesh, fishnet material), the first layer having a first surface (external facing side of garment, as shown) and a second surface (internal facing side of the garment, side of fabric facing wearer, not shown) opposite the first surface (see diagram below), the first layer of material forming at least: 
	1) a breast cup portion (note strip of solid material extending across both breasts of the wearer, as labeled in the diagram below) having a first breast cup area (area of the strip of solid material in box over the right breast of the wearer, note diagram below) and a second breast cup area (area of the strip of solid material in box over the left breast of the wearer, note diagram below), each of the first breast cup area and the second breast cup area configured to cover a respective breast of a wearer (note that each portion covers a portion of the right and left breasts as shown in the diagram below), 

    PNG
    media_image1.png
    691
    490
    media_image1.png
    Greyscale

	2) an upper support portion positioned superior to the breast cup portion when the support garment is worn (see diagram below), and 
	3) a lower support portion positioned inferior to the breast cup portion when the support garment is worn (see diagram below), 

    PNG
    media_image2.png
    709
    492
    media_image2.png
    Greyscale

	wherein an entirety of the upper support portion is spaced apart from an entirety of the lower support portion by the breast cup portion (please note the diagram above for reference of labeling and the diagrams below that show multiple views of the garment in which it can be shown that an entirety of the upper support portion is spaced apart from an entirety of the lower support portion by the breast cup portion), 

    PNG
    media_image3.png
    698
    987
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    680
    982
    media_image4.png
    Greyscale

and wherein the breast cup portion comprises a continuous expanse of the first layer extending continuously from a first armhole edge (note diagrams above) on a lateral side of the first breast cup area to a second armhole edge (note diagrams above) on a lateral side of the second breast cup area and extending continuously between the upper support portion and the lower support portion (see diagrams above);
	the upper support portion comprising a first structural configuration comprising a first plurality of openings in the first layer (note mesh fishnet openings in the diagrams above in the labeled areas of the upper support portion); and 
	the lower support portion comprising a second structural configuration comprising a second plurality of openings in the first layer of material (note mesh fishnet openings in the diagrams above in the labeled areas of the lower support portion), 
	the lower support portion (note highlighted area below in diagram) extending from the lateral side of each of the first breast cup area and the second breast cup area, down toward a lower margin of each of the first breast cup area and the second breast cup area, and further extending to a location at least partially between the first breast cup area and the second breast cup area (note diagrams above for labeling of the “lower support portion” and diagram below), 

    PNG
    media_image5.png
    582
    488
    media_image5.png
    Greyscale

	the second plurality of openings (note highlighted area above in diagram) also extending from the lateral side of each of the first breast cup area and the second breast cup area, down toward the lower margin of each of the first breast cup area and the second breast cup area, and further extending to the location at least partially between the first breast cup area and the second breast cup area (note diagrams above), (see pages 1-3 of Aesthetic Apparel).

	Regarding Claims 2-3 and 7-10, Aesthetic Official discloses the invention as claimed above.  Further Aesthetic Official discloses:
	(claim 2), wherein the first surface is an external facing surface of the support garment (external facing side of garment, (note surface as shown/viewable in the diagrams above));
	(claim 3), wherein the second surface is an internal facing surface of the support garment (internal facing side of the garment, side of fabric facing wearer, not shown/viewable in the diagrams above);
	(claim 7), wherein the first plurality of openings (note mesh fishnet openings in the diagrams above in the labeled areas of the upper support portion) are separated by a first plurality of struts (note structural knitted/woven lines demarcating/surrounding each of the mesh fishnet openings in the diagrams above in the labeled areas of the upper support portion) formed by the first layer (note mesh, fishnet material);
	(claim 8), wherein the second plurality of openings (note mesh fishnet openings in the diagrams above in the labeled areas of the lower support portion) are separated by a second plurality of struts (note structural knitted/woven lines demarcating/surrounding each of the mesh fishnet openings in the diagrams above in the labeled areas of the lower support portion) formed by the first layer (note mesh, fishnet material);
	(claim 9), wherein the first plurality of struts and the first plurality of openings create a first webbed configuration (via the mesh/fishnet material structure in the labeled areas of the upper support portion noted in the diagrams above-see labeling in diagram on page 5 of this Office Action);
	(claim 10), wherein the second plurality of struts and the second plurality of openings created a second webbed configuration (via the mesh/fishnet material structure in the labeled areas of the lower support portion noted in the diagrams above-see labeling in diagram on page 5 of this Office Action).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 11-12, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aesthetic Official (Womens Mesh Fishnet Striped See Through Sexy Lingerie Set Underwear Dress with T-back Plus Size) in view of Martinet et al. (US PG Pub 2015/0111466) (hereinafter “Martinet”).
	Regarding Claims 4-6, Aesthetic Official discloses the invention as substantially claimed above. Aesthetic Official does not disclose of (claim 4) further comprising a thermoplastic polyurethane material affixed to the second surface of the first layer at the upper support portion, wherein the upper support portion with the thermoplastic polyurethane material affixed thereto has zero stretch or near zero stretch at 40% stretch, (claim 5) wherein the thermoplastic polyurethane material is bonded to the second surface of the upper support portion, and (claim 6) wherein the thermoplastic polyurethane material varies in elasticity to provide a gradient of elasticity in the upper support portion.
	Martinet teaches of further providing knit/mesh fabric materials [0023]-[0024], [0030] for shapewear/bras [0023] (claim 4) further comprising a thermoplastic polyurethane material (note TPU, [0023]-[0024], [0028], [0030]) affixed to a second surface of a first layer (note “inner layer”, side of the fabric that “contacts wearer’s skin” in [0028], [0031], & claim 6 of Martinet), (claim 5) wherein the thermoplastic polyurethane material is bonded to (via knitting) the second surface (note TPU, [0023]-[0024], [0028], [0030] knitted in sequence to the “inner layer”, side of the fabric that “contacts wearer’s skin” in [0028], [0031], & claim 6 of Martinet), and (claim 6) wherein the thermoplastic polyurethane material varies in elasticity to provide a gradient of elasticity ([0023]-[0024], [0033]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second surface of the first layer of Aesthetic Apparel wherein (claim 4) a thermoplastic polyurethane material is affixed to the second surface of the first layer, (claim 5) wherein the thermoplastic polyurethane material is bonded to the second surface, and (claim 6) wherein the thermoplastic polyurethane material varies in elasticity to provide a gradient of elasticity as taught by Martinet in order to provide a polymer to the first layer of material at the second surface that will grip to the wearer’s skin creating a “tight-to-skin” feel, improve comfort, wearability, and to improve compression properties while having breathability, ([0023]-[0024] and [0033]-[0034]).
	It is noted with the device as modified, that the thermoplastic polyurethane material is located/affixed/bonded in at the upper support portion of Aesthetic Apparel. Additionally, Martinet also teaches that TPU materials act like a “sticky fiber” which are used not only for their performance properties such as stretch characteristics and modulus levels but in knits have compression properties as well (see Martinet, [0023]-[0024]) that further controls compression in 360° and in three dimensions (see Martinet [0034]). It is therefore understood that the upper support portion (as modified above) with the thermoplastic polyurethane material affixed thereto would have zero stretch or near zero stretch at 40% stretch.

	Regarding Claim 11, Aesthetic Official discloses of a bra (Womens Mesh Fishnet Striped See Through Sexy Lingerie Set Underwear Dress with T-back Plus Size (note that a “bra” is defined as “woman’s undergarment for supporting the breasts” as defined by Dictionary.com-Please see that the breasts are both being supported by the garment of the Aesthetic Official and it is therefore considered a “bra”.  Please see the diagrams above.) comprising:
	a front portion (note diagram above via page 5 of this Office Action) formed from a single layer of material that is either a stretch woven material or a knit material (note mesh, fishnet material), the single layer of material having a first surface (external facing side of garment, as shown) and a second surface (internal facing side of the garment, side of fabric facing wearer, not shown) opposite the first surface (see diagram above via page 5 of this Office Action), wherein the first surface faces an environment external to the bra when the bra is in an as-wom configuration (external facing side of garment, as shown- see diagram above via page 5 of this Office Action), and wherein the second opposite surface faces a skin surface of a torso portion of a wearer when the bra is in the as-wom configuration (internal facing side of the garment, side of fabric facing wearer, not shown-see diagram above via page 5 of this Office Action), the front portion comprising,
	a breast cup portion (note strip of solid material extending across both breasts of the wearer, as labeled in the diagram above via page 5 of this Office Action) having a first breast cup area (area of the strip of solid material in box over the right breast of the wearer-see diagram above via page 5 of this Office Action) and a second breast cup area (area of the strip of solid material in box over the left breast of the wearer-see diagram above via page 5 of this Office Action), each of the first breast cup area and the second breast cup area configured to cover a respective breast of a wearer (note that each portion covers a portion of the right and left breasts -see diagram above via page 5 of this Office Action), the breast cup portion comprising a continuous expanse of the single layer of material (note diagrams above) extending continuously from a first armhole edge on a lateral side of the first breast cup area to a second armhole edge on a lateral side of the second breast cup area (note diagrams above -see diagram above via pages 5, 7, and 8 of this Office Action),
	at least one upper support portion located superior to the breast cup portion (note diagrams above -see diagram above via page 6 of this Office Action), the upper support portion comprising a first structural configuration comprising a first plurality of openings in the single layer of material (note mesh fishnet openings in the diagrams above in the labeled areas of the upper support portion -see diagram above via pages 6, 7, and 8 of this Office Action), (see pages 1-3 of Aesthetic Apparel).
	Aesthetic Official does not disclose of a thermoplastic polyurethane material affixed to the second surface of the upper support portion, wherein the thermoplastic polyurethane material limits stretch in the upper support portion.
	Martinet teaches of further providing knit/mesh fabric materials [0023]-[0024], [0030] for shapewear/bras [0023] (claim 4) further comprising a thermoplastic polyurethane material (note TPU, [0023]-[0024], [0028], [0030]) affixed to a second surface (note TPU, [0023]-[0024], [0028], [0030] knitted in sequence to the “inner layer”, side of the fabric that “contacts wearer’s skin” in [0028], [0031], & claim 6 of Martinet) that limits stretch (note compression/ elastic properties in [0023]-[0024], [0028], [0031], [0033]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second surface of Aesthetic Apparel with a thermoplastic polyurethane material that limits stretch as taught by Martinet in order to provide a polymer to the second surface that will grip to the wearer’s skin creating a “tight-to-skin” feel, improve comfort, wearability, and to improve compression properties while having breathability, ([0023]-[0024] and [0033]-[0034]).
	It is noted with the device as modified, that the thermoplastic polyurethane material is located/affixed in at the upper support portion of Aesthetic Apparel.

	Regarding Claim 12, the device of Aesthetic Official as modified by Martinet discloses the invention as claimed above.  Further Aesthetic Official discloses of further comprising: at least one lower support portion located inferior to the breast cup portion (note diagrams above -see diagram above via page 6 of this Office Action), the lower support portion comprising a second structural configuration comprising a second plurality of openings in the single layer of material (note mesh fishnet openings in the diagrams above in the labeled areas of the lower support portion -see diagram above via pages 6, 7, and 8 of this Office Action), (see pages 1-3 of Aesthetic Apparel).

	Regarding Claim 21, Aesthetic Official discloses of a support garment ((Womens Mesh Fishnet Striped See Through Sexy Lingerie Set Underwear Dress with T-back Plus Size) Please see the diagrams above.) comprising:
	a front portion (note diagram above via page 5 of this Office Action) formed from a single layer of material that is either a stretch woven material or a knit material (note mesh, fishnet material) and having an inner-facing surface (internal facing side of the garment, side of fabric facing wearer, not shown- see diagram above via page 5 of this Office Action) and an outer-facing surface (external facing side of garment, as shown see diagram above via page 5 of this Office Action), the front portion comprising:
	a breast cup portion (note strip of solid material extending across both breasts of the wearer, as labeled in the diagram above via page 5 of this Office Action) comprising a first breast cup area (area of the strip of solid material in box over the right breast of the wearer-see diagram above via page 5 of this Office Action) and a second breast cup area (area of the strip of solid material in box over the left breast of the wearer-see diagram above via page 5 of this Office Action) configured to cover a respective breast of a wearer (note that each portion covers a portion of the right and left breasts -see diagram above via page 5 of this Office Action), the breast cup portion comprising a continuous expanse of the single layer of material (note diagrams above) extending continuously from a first armhole edge on a lateral side of the first breast cup area to a second armhole edge on a lateral side of the second breast cup area (note diagrams above -see diagram above via pages 5, 7, and 8 of this Office Action),
	an upper support portion located superior to the breast cup portion (note diagrams above -see diagram above via page 6 of this Office Action) and comprising a first webbed configuration (via the mesh/fishnet material structure in the labeled areas of the upper support portion noted in the diagrams above-see labeling in diagram on page 6, and pages 7 & 8  of this Office Action) formed from a first plurality of linear struts (note structural knitted/woven lines demarcating/surrounding each of the mesh fishnet openings in the diagrams above in the labeled areas of the upper support portion) that define a first plurality of variably sized openings having linear edges (note mesh fishnet openings surrounded by linear edges in the diagrams above in the labeled areas of the upper support portion -see diagram above via pages 6, 7, and 8 of this Office Action), 
	a lower support portion (note highlighted area above in the diagram-see diagram above via page 10 of this Office Action) located inferior to the breast cup portion and extending from the lateral side of each of the first breast cup area and the second breast cup area, down toward a lower margin of each of the first breast cup area and the second breast cup area, and further extending to a location at least partially between the first breast cup area and the second breast cup area (note diagrams above for labeling of the “lower support portion”), the lower support portion comprising a second webbed configuration (via the mesh/fishnet material structure in the labeled areas of the lower support portion noted in the diagrams above-see labeling in diagram page 6, and pages 7 & 8 of this Office Action) formed from a second plurality of linear struts (note structural knitted/woven lines demarcating/surrounding each of the mesh fishnet openings in the diagrams above in the labeled areas of the lower support portion) that define a second plurality of variably sized openings having linear edges (note mesh fishnet openings surrounded by linear edges in the diagrams above in the labeled areas of the lower support portion -see diagram above via pages 6, 7, and 8 of this Office Action), 
	wherein the second plurality of variably sized openings (note highlighted area above in diagram -see labeling in diagram on page 10 of this Office Action) also extends from the lateral side of each of the first breast cup area and the second breast cup area, down toward the lower margin of each of the first breast cup area and the second breast cup area, and further extending to the location at least partially between the first breast cup area and the second breast cup area (note diagrams above-see labeling in diagram on page 5 of this Office Action), 
	a back portion (note diagrams above--see labeling in the diagrams on pages 7 & 8 of this Office Action) connected to the front portion at first and second sides of the support garment (note diagrams above--see labeling in the diagrams on pages 7 & 8 of this Office Action); and
	a pair of shoulder straps that connect the front portion and the back portion (note diagrams above--see labeling in the diagrams on pages 7 & 8 of this Office Action), (see pages 1-3 of Aesthetic Apparel).
	Aesthetic Official does not disclose of a thermoplastic polyurethane material affixed to the inner-facing surface of the upper support portion, wherein the thermoplastic polyurethane material limits stretch in the upper support portion.
	Martinet teaches of further providing knit/mesh fabric materials [0023]-[0024], [0030] for shapewear/bras [0023] (claim 4) further comprising a thermoplastic polyurethane material (note TPU, [0023]-[0024], [0028], [0030]) affixed to an inner-facing surface of the material (note TPU, [0023]-[0024], [0028], [0030] knitted in sequence to the “inner layer”, side of the fabric that “contacts wearer’s skin” in [0028], [0031], & claim 6 of Martinet) that limits stretch (note compression/ elastic properties in [0023]-[0024], [0028], [0031], [0033]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second surface of Aesthetic Apparel with a thermoplastic polyurethane material affixed to an inner-facing surface of the material that limits stretch as taught by Martinet in order to provide a polymer to the second surface that will grip to the wearer’s skin creating a “tight-to-skin” feel, improve comfort, wearability, and to improve compression properties while having breathability, ([0023]-[0024] and [0033]-[0034]).
	It is noted with the device as modified, that the thermoplastic polyurethane material is located/affixed in at the upper support portion of Aesthetic Apparel.

	Regarding Claim 22, the device of Aesthetic Official as modified by Martinet discloses the invention as claimed above.  Further Aesthetic Official discloses of wherein the upper support portion (note highlighted area below in diagram) extends from the lateral side of each of the first breast cup area and the second breast cup area, up toward an upper margin of each of the first breast cup area and the second breast cup area, and further extends to a second location at least partially between the first breast cup area and the second breast cup area (note diagrams above for labeling of various structures and diagram below).

    PNG
    media_image6.png
    593
    494
    media_image6.png
    Greyscale

	Regarding Claim 24, the device of Aesthetic Official as modified by Martinet discloses the invention as claimed above.  Further Aesthetic Official discloses of wherein each linear strut of the first plurality of linear struts (note structural knitted/woven lines demarcating/surrounding each of the mesh fishnet openings in the diagrams above in the labeled areas of the upper support portion) has a length and a width (see diagrams above), and wherein the length of the each linear strut of the first plurality of linear struts is vertically oriented on the support garment (see diagrams above & each Figure of Aesthetic Apparel).

	Regarding Claim 25, the device of Aesthetic Official as modified by Martinet discloses the invention as claimed above.  Further Aesthetic Official discloses of wherein each linear strut of the second plurality of linear struts (note structural knitted/woven lines demarcating/surrounding each of the mesh fishnet openings in the diagrams above in the labeled areas of the lower support portion) has a length and a width (see diagrams above), and wherein the length of the each linear strut of the second plurality of linear struts is horizontally oriented on the support garment (see diagrams above & each Figure of Aesthetic Apparel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   In particular, please take note of the Jasmin Walia’s Topshop Black Sheer Fishnet Mesh Airtex and Solid Jersey Panel Sleeveless Bodycon Mini Dress as attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732